DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims [2, 11 and 20] are objected to because of the following informalities:  the limitation reciting “the fixed pattern”, in:  lines 2-3 (claim 2), line 2 (claim 11) and line 3 (claim 20) is meant to be “the fixed pattern of   the unprocessed-RGB color space samples”,   in order to make the limitation more clear. Appropriate correction is required.

Allowable Subject Matter
3. Claims [1-26] are allowed.
4.The following is an examiner’s statement of reasons for allowance: 
Re Claims [1, 10 and 19] none of the prior arts on the record alone or in combination teaches or reasonably suggests: an apparatus for customizing camera parameters, the apparatus comprising: generate first unprocessed image data based on the first mapping function and the first original image; identify a first plurality of image signal processor adjustment parameters based on the first unprocessed image data and the first edited image; update a plurality of image signal processor parameters of the image signal processor based on the first plurality of image signal processor adjustment parameters; and control the image signal processor to generate, using the updated plurality of image signal processor parameters, a second original image comprising second original image data and second metadata indicating a second pattern of 
 
Claims 2-9 are allowed due to their direct or in direct dependency on claim 1.
 Claims 11 -18 are allowed due to their direct or indirect dependency on claim 10.
Claims 20-26 are allowed due to their direct or indirect dependency on claim 19.

5.  The following are the closest prior arts 
 The reference to Marcus (US. 7,835,569) discloses: A computer receives a RAW image and metadata from a camera and interpolates an interpolated image from the RAW image so that the interpolated image is in a first color space. Predefined characterization matrices associated with the camera are obtained. Each of the characteristic matrices is associated with a different illuminant. A conversion matrix is interpolated from the characterization matrices and a white balance of the RAW image. The interpolated image is converted with the conversion matrix into a second color space. A resulting image in a rendered color space is produced from the converted image, and the resulting image is made available to an application program. In col. 2 lines 18-34.

 The reference to Lee (US. PAT. No. 9, 571, 736) discloses: a display module; an image sensor for acquiring a first image; and processing circuitry configured to: display, on the display unit, a first image obtained from the image sensor; display, on the display unit, a plurality of second images together with the first image, wherein each second image is generated based on the first image and a respective image filter; and responsive to a selection of at least one second 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. This application is in condition for allowance except for the following formal matters: 
See the above objection made by the examiner.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
6. A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698